     Case 2:19-mj-11684-RBM-BAS Document 18 Filed 10/05/20 PageID.76 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                        Case No. 19-mj-11286-RBM-BAS-1
11                                 Plaintiff,
                                                      ORDER DENYING APPEAL FROM
12         v.                                         MAGISTRATE JUDGE DECISION
                                                      AND AFFIRMING CONVICTION
13   ALFREDO VILLAGOMEZ-
                                                      AND SENTENCE (ECF No. 9)
     CASTENEDA,
14
                                 Defendant.
15
16
     UNITED STATES OF AMERICA,                        Case No. 19-mj-11684-RBM-BAS-1
17
                                   Plaintiff,
18                                                    ORDER DENYING APPEAL FROM
           v.                                         MAGISTRATE JUDGE DECISION
19
                                                      AND AFFIRMING CONVICTION
     GUADALUPE VASQUEZ-ZURITA,
20                                                    AND SENTENCE (ECF No. 8)
                                 Defendant.
21
22
     UNITED STATES OF AMERICA,                        Case No. 19-mj-11779-RBM-BAS-1
23
                                   Plaintiff,
24                                                    ORDER DENYING APPEAL FROM
           v.                                         MAGISTRATE JUDGE DECISION
25
                                                      AND AFFIRMING CONVICTION
     LUIS HUMBERTO JACOBO-
26                                                    AND SENTENCE (ECF No. 8)
     VILLAVAZO,
27
                                 Defendant.
28

                                                -1-
     Case 2:19-mj-11684-RBM-BAS Document 18 Filed 10/05/20 PageID.77 Page 2 of 8



 1
 2   UNITED STATES OF AMERICA,                              Case No. 19-mj-24515-RNB-BAS-1
 3                                       Plaintiff,
                                                            ORDER DENYING APPEAL FROM
 4          v.                                              MAGISTRATE JUDGE DECISION
                                                            AND AFFIRMING CONVICTION
 5   LUIS FERNANDO HERRERA-DE LA
                                                            AND SENTENCE (ECF No. 10)1
     PENA,
 6
                                       Defendant.
 7
 8
     UNITED STATES OF AMERICA,                              Case No. 19-mj-24525-FAG-BAS-1
 9
                                         Plaintiff,
10                                                          ORDER DENYING APPEAL FROM
            v.                                              MAGISTRATE JUDGE DECISION
11
                                                            AND AFFIRMING CONVICTION
     REYNALDO ALDANA-SALINAS,
12                                                          AND SENTENCE (ECF No. 10)
                                       Defendant.
13
14
     UNITED STATES OF AMERICA,                              Case 19-mj-24542-RAM-BAS-1
15
                                         Plaintiff,
16                                                          ORDER DENYING APPEAL FROM
            v.                                              MAGISTRATE JUDGE DECISION
17
                                                            AND AFFIRMING CONVICTION
     NARCISO DAVILA-MATA,
18                                                          AND SENTENCE (ECF No. 10)
                                       Defendant.
19
20
     UNITED STATES OF AMERICA,                              Case No. 19-mj-24692-MDD-BAS-1
21
                                         Plaintiff,
22                                                          ORDER DENYING APPEAL FROM
            v.                                              MAGISTRATE JUDGE DECISION
23
                                                            AND AFFIRMING CONVICTION
     JOSE ESTEBAN-AQUINO,
24                                                          AND SENTENCE (ECF No. 10)
                                       Defendant.
25
26
27
            1
              The Court GRANTS the motion for extension of time for Defendant Herrera-De La Pena to file
28   his opening brief (ECF No. 14). The Court deems his brief timely.

                                                      -2-
     Case 2:19-mj-11684-RBM-BAS Document 18 Filed 10/05/20 PageID.78 Page 3 of 8



 1   UNITED STATES OF AMERICA,                              Case No. 19-mj-24695-MDD-BAS-1
 2                                       Plaintiff,
                                                            ORDER DENYING APPEAL FROM
 3          v.                                              MAGISTRATE JUDGE DECISION
                                                            AND AFFIRMING CONVICTION
 4   LUCERO CALIXTO-ALPIZAR,
                                                            AND SENTENCE (ECF No. 10)
 5                                     Defendant.
 6
 7   UNITED STATES OF AMERICA,                              Case No. 20-mj-08082-RBM-BAS-1
 8                                       Plaintiff,
                                                            ORDER DENYING APPEAL FROM
 9          v.                                              MAGISTRATE JUDGE DECISION
                                                            AND AFFIRMING CONVICTION
10   JUAN REYES-FRANCISCO,
                                                            AND SENTENCE (ECF No. 7)
11                                     Defendant.
12
13   I.     STATEMENT OF FACTS
14          Each of the above Defendants pled guilty, without a plea agreement, to attempted
15   illegal entry in violation of 8 U.S.C. § 1325(a)(1), and each was immediately sentenced to
16   time served. In each case, as part of the plea colloquy, the Magistrate Judge advised the
17   Defendant that the elements of the offense to which he or she was pleading guilty were: (1)
18   that Defendant was an alien, (2) that Defendant had the specific intent to enter the United
19   States at a time and place other than as designated by immigration officers, (3) that
20   Defendant had the specific intent to enter the United States free from official restraint and
21   (4) that Defendant did something that was a substantial step towards committing the crime
22   that strongly corroborated his or her intent to commit the crime. In most cases, the defense
23   counsel objected to these elements, arguing that, as an element of the offense, the
24   Government was also required to prove that at the time the Defendant attempted to enter
25   the United States illegally, the Defendant knew he or she was an alien. 2
26
27          2
              In the cases of Villagomez-Casteneda (No. 19-mj-11286), Vasquez-Zurita (No. 19-mj-11684),
     Jacobo-Villavazo (No. 19-mj-11779) and Reyes-Francisco (No. 20-mj-08082), defense counsel voiced no
28   objection to the factual basis.

                                                      -3-
     Case 2:19-mj-11684-RBM-BAS Document 18 Filed 10/05/20 PageID.79 Page 4 of 8



 1          After advising each Defendant of the elements of the offense, the Magistrate Judge
 2   proceeded to ask each Defendant questions to determine whether there was a factual basis
 3   for the plea. In each case, the Magistrate Judge asked the Defendant whether he or she was
 4   a citizen of the United States. In each case, the Defendant answered that he or she was not,
 5   without voicing any confusion or grounds for claiming citizenship.
 6          Each Defendant now appeals the conviction following this guilty plea, raising almost
 7   identically worded issues on appeal: (1) the Magistrate Judge misinformed the Defendant
 8   of the elements because there was no mention of the requirement that the Defendant knew
 9   he or she was an alien at the time of entry; (2) Section 1325 is facially unconstitutional in
10   light of Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017); and (3) Section 1325 is void
11   for vagueness and violates the non-delegation doctrine.
12   II.    LEGAL STANDARD
13          “A defendant may appeal a magistrate judge’s judgment of conviction or sentence
14   to a district judge within 14 days of its entry.” Fed. R. Crim. P. 58(g)(2)(B); see also 18
15   U.S.C. § 3402. “The defendant is not entitled to a trial de novo by a district judge.” Fed.
16   R. Crim. P. 58(g)(2)(D). Rather, the appeal’s scope “is the same as in an appeal to the
17   court of appeals from a judgment entered by a district judge.” Id.
18   III.   ANALYSIS
19          A.    Knowledge of Alienage Is Not an Element of Section 1325
20          Defense counsel first argues that the Magistrate Judge violated Rule 11 when
21   omitting an element of Section 1325. According to defense counsel, the Magistrate Judge
22   should have advised each Defendant that an additional element was that the Defendant
23   knew he or she was an alien at the time of entry. See Defendant’s Opening Brief (citing
24   United States v. Hernandez, 504 F. App’x 647 (9th Cir. 2013) (unpublished); United States
25   v. Smith-Baltiher, 424 F.3d 913 (9th Cir. 2005)). Both Hernandez and Smith-Baltiher
26   concerned whether a defendant could present a good faith, if mistaken, belief that he was
27   a citizen at the time of his illegal entry in a Section 1326 prosecution. In each case, the
28   Ninth Circuit ruled the defendant could raise such a defense because in a Section 1326

                                                 -4-
     Case 2:19-mj-11684-RBM-BAS Document 18 Filed 10/05/20 PageID.80 Page 5 of 8



 1   prosecution, the Government is required to prove that the defendant has the specific intent
 2   to enter the United States without permission. The fact that a defendant may have thought
 3   he had a legal right to enter could negate this intent.
 4           As a preliminary matter, none of the named Defendants expressed any confusion or
 5   good faith belief that he or she was a citizen of the United States at the time of entering the
 6   United States. When the Magistrate Judge asked each Defendant whether he or she was a
 7   citizen of the United States, each forthrightly answered, “No.”
 8           Second, the elements of Section 1325(a) are different than that of Section 1326(a).
 9   In a Section 1325(a) prosecution, the key is whether the defendant had the specific intent
10   to enter the United States at a time and place other than as designated by immigration
11   officers. In a Section 1326(a) prosecution, the key is whether the defendant had the specific
12   intent to enter the United States without the consent of the U.S. Attorney General. Thus, a
13   defendant can be prosecuted for an attempt to violate Section 1326 if he or she comes to a
14   Port of Entry and falsely claims U.S. citizenship. Not so for a Section 1325 prosecution.
15   A Section 1325 prosecution requires that a defendant not enter through a Port of Entry.
16   Thus, in both Hernandez and Smith-Baltiher, the defendant, who came to the Port of Entry
17   and claimed U.S. citizenship, should have been allowed to present evidence that he
18   believed this was true. There is no such corresponding element in a Section 1325
19   prosecution.
20           Finally, there is no requirement that a judge, when taking a plea, outline all possible
21   defenses to a defendant before the plea can be accepted. The judge is only required to lay
22   out the elements of the offense, which in this case, was done.
23           Defense counsel also argues that the recent Supreme Court decision in United States
24   v. Rehaif, 139 S. Ct. 2191 (2019), required the Magistrate Judge to add an element of
25   knowledge of alienage to the Section 1325 elements. Rehaif concerned the scope of the
26   word “knowingly” in the context of a prosecution under 18 U.S.C. §§ 922(g) and 924(a)(2).
27   Contrary to those statutes, Congress did not incorporate the word “knowingly” into Section
28   1325.

                                                   -5-
     Case 2:19-mj-11684-RBM-BAS Document 18 Filed 10/05/20 PageID.81 Page 6 of 8



 1         Furthermore, the Court in Rehaif was particularly concerned that failure to
 2   incorporate a scienter requirement would result in prosecution of innocent conduct. No
 3   such concern exists with Section 1325. Even those who are not aliens are not allowed to
 4   enter the United States at a time and place other than as designated by immigration officers.
 5   See United States v. Nunez-Soberanis, 406 F. Supp. 3d 835, 844 (S.D. Cal. 2019) (citing
 6   19 U.S.C. § 1459).
 7         Therefore, Rehaif is distinguishable, and there is no requirement that the
 8   Government prove a defendant knew he or she was an alien at the time the defendant
 9   attempted to enter the United States at a place not designated by immigration officers.
10         B.     Morales-Santana Does Not Render Section 1325 Unconstitutional
11         Each Defendant argues that United States v. Morales-Santana, 137 S. Ct. 1678
12   (2017), renders Section 1325 unconstitutional. This Court agrees with those courts that
13   have held Morales-Santana is inapplicable to Section 1325. See, e.g., United States v.
14   Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1156 (S.D. Cal. 2019) (“Morales-Santana does not
15   address the constitutionality of 8 U.S.C. § 1325, and the severability clause of the
16   Immigration and Nationality Act allows for offending provisions to be stricken without
17   affecting or invalidating the whole.”); see also United States v. Duffy, 773 F. App’x 947,
18   949 (9th Cir. 2019) (unpublished) (“The severability clause of the Immigration and
19   Nationality Act (‘INA’) dictates that the remainder of [the Act] was not affected by
20   Morales-Santana.”).
21         This Court adopts the reasoning in those cases and finds that Section 1325 is not
22   unconstitutional.
23         C.     The Statute Does Not Violate the Non-Delegation Doctrine, Nor Is It
24                Unconstitutionally Vague
25         Section 1325 makes it a crime for a non-citizen to enter or attempt to enter the United
26   States at a time or place “other than as designated by immigration officers.” Defense
27   counsel argues this violates the non-delegation doctrine because Congress has delegated to
28   immigration officers the ability to determine the scope of a criminal provision without

                                                 -6-
     Case 2:19-mj-11684-RBM-BAS Document 18 Filed 10/05/20 PageID.82 Page 7 of 8



 1   providing the executive branch official with an intelligible principle to guide the official’s
 2   discretion.
 3         Congress may not delegate to another branch “powers which are strictly and
 4   exclusively legislative.” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019). However,
 5   Congress “may confer substantial discretion on executive agencies to implement and
 6   enforce laws.” Id. The Supreme Court has acknowledged “that in our increasingly
 7   complex society, replete with ever changing and more technical problems, Congress simply
 8   cannot do its job absent an ability to delegate power under broad general directives.”
 9   Mistretta v. United States, 488 U.S. 361, 372 (1989). Thus, “a statutory delegation is
10   constitutional as long as Congress ‘lay[s] down by legislative act an intelligible principle
11   to which the person or body authorized to [exercise the delegated authority] is directed to
12   conform.’” Gundy, 139 S. Ct. at 2123 (alterations in original) (quoting Mistretta, 488 U.S.
13   at 372).
14         This Court agrees with United States v. Gonzalez-Pena, 445 F. Supp. 3d 1021, 1029–
15   30 (S.D. Cal. 2020), that “Defendant’s non-delegation argument is based on the flawed
16   premise that any immigration officer can arbitrarily designate ports of entries.”          As
17   explained in Gonzalez-Pena:
18         Congress requires that aliens seeking lawful entrance to the United States do
           so at a port of entry. See United States v. Corrales-Vazquez, 931 F.3d 944,
19
           946 (9th Cir. 2019); United States v. Aldana, 878 F.3d 877, 882 (9th Cir.
20         2017). Ports of entry can only be designated or de-designated by the Secretary
           of Homeland Security subject to the Administrative Procedures Act. See 8
21
           C.F.R. § 100.4(a). Ports of entry also necessarily include facilities, staffed by
22         immigration officials that are set up to accept applications for admission.
           Aldana, 878 F.3d at 882. To interpret Section 1325(a) to permit a border
23
           patrol agent to designate a portion of the border fence “on a whim” is in direct
24         conflict with Congress’s clear statutory scheme.
25   Id. Therefore, this Court agrees that Section 1325 making it illegal for an individual to
26   enter the United States other than a place designated by immigration officers does not
27   violate the non-delegation doctrine.
28

                                                  -7-
     Case 2:19-mj-11684-RBM-BAS Document 18 Filed 10/05/20 PageID.83 Page 8 of 8



 1         Furthermore, the statute is not unconstitutionally vague.          “A statute can be
 2   impermissibly vague for either of two independent reasons. First, if it fails to provide
 3   people of ordinary intelligence a reasonable opportunity to understand what conduct it
 4   prohibits . . . . Second, if it authorizes or even encourages arbitrary and discriminatory
 5   enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000); Papachristou v. City of
 6   Jacksonville, 405 U.S. 156, 162 (1973). In particular, a statute is vague if it “makes
 7   criminal activities which by modern standards are normally innocent,” or if it sets a net so
 8   large that law enforcement is able to pick and choose who to arrest. Papachristou, 405
 9   U.S. at 163.
10         Section 1325 provides adequate notice to people of reasonable intelligence as to
11   what is prohibited. Individuals must enter the United States through a designated Port of
12   Entry. Failure to do so by one who is not a citizen of the United States is a violation. There
13   is no suggestion that the statute encourages or even allows arbitrary or discriminatory
14   enforcement. Therefore, the argument that the statute is vague must fail.
15   IV.   CONCLUSION
16         For the reasons stated above, the appeal of the Magistrate Judge’s decision in each
17   of the above cases is denied. The conviction in each case is affirmed.
18         IT IS SO ORDERED.
19
20   DATED: October 5, 2020
21
22
23
24
25
26
27
28

                                                  -8-
